Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/25/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-16) are pending and being examined. There was a restriction requirement in this application dated 3/16/2022. Applicants response dated 5/12/2022 included an amendment so that claims 1-16 are being examined. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: “valve controller”, “first manipulated variable calculation unit”,  “ second manipulated variable calculation unit” and a “manipulated variable deciding unit” in claim 2 and flow rate control unit  and flow rate setting in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “flow rate control unit” shall be interpreted as control valve 1. There is however no structure associated with first manipulated variable calculation unit,   second manipulated variable calculation unit and a manipulated variable deciding unit. These appear to be functions performed by the valve controller 4. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the following: 
“and a valve controller that, while reducing a deviation between a set pressure and a measured pressure measured by the pressure sensor, controls the control valve such that a measured flow rate measured by the flow rate sensor is equal to or less than a limit flow rate which is a flow rate that is set based on an upper limit flow rate at which the liquid source can still be vaporized.”

	In this apparatus claim, underlined part is unclear. It is noted that the vaporization would depend upon the actual vapor pressure and the temperature. Therefore, vaporization could occur before the vapor is saturated and would therefore limit the quantity of vapor (flowrate x time) that could be added before saturation. Further, this is a functional limitation and does not appear to point to any structure which is not disclosed in the prior art. It is also noted that since one of ordinary skill would have setpoint pressure below saturation vapor pressure actual flow rate in feedback control would not reach limit flow level.
	Claim 15 suffers from the same indefiniteness.
Claim limitation “valve controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, the control part related to pressure control is clear, but the part related to flow control related to upper limit flow rate is unclear. 
Also, there is no structure associated with first manipulated variable calculation unit,   second manipulated variable calculation unit and a manipulated variable deciding unit. These appear to be functions performed by the valve controller 4.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding  claims 2 and 5, it is noted that valve controller could control the flow through the valve on the basis of actual pressure down stream or actual flow, one at a time only. In this case “manipulated variable of the control valve is unclear”. Also, the limit flow rate and how it is determined is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al (US 5966499) in view of Terasaka et al (US 20140356796).
Hinkle et al disclose a liquid source vaporization apparatus (Fig 1, 2A or 2B) comprising: 
a control valve (16) that is provided on a flow path along which flows a source fluid which is a liquid source or a source gas obtained by vaporizing a liquid source; 
a pressure sensor (22) that is provided on a downstream side of the control valve; 
a flow rate sensor that measures a flow rate of the source fluid (20); and 
a valve controller (24) that, reduces a deviation between a set pressure and a measured pressure measured by the pressure sensor by controlling the control valve (Fig 1) such that a measured flow rate measured by the flow rate sensor is equal to or less than a limit flow rate.
Additionally, Terasaka et al disclose a liquid source vaporization apparatus (Fig 1) comprising: 
a control valve (9) that is provided on a flow path along which flows a source fluid which is a source gas obtained by vaporizing a liquid source; 
a flow rate sensor that measures a flow rate of the source fluid (5); and 
a valve controller (4c) that monitors the flow information provided by the flow rate sensor to control the flow control valve.
Therefore, it would have been obvious to control either the pressure at or blow setpoint or flow at or below flow setpoint according to the teaching of Terasake in addition to that of Hinkle et al.
Regarding claims 2 and 5, as understood best, valve controller could control the flow through the valve on the basis of actual pressure down-stream or actual flow, one at a time only. These two modes are disclosed by 
Hinkle et al who discloses pressure control using pressure sensor (22) and flow control using flow sensor (Fig 2B). Terasaka et al disclose flow control on the output of vapor in Fig 1.
It would have been obvious to control the flow on the basis of down-stream pressure or direct flow by the knowledge of process requirement.
Regarding claims 3 and 4 normally closed or normally open valves were common.
Regarding claim 6 the pressure control is taught by Hinkle et al.
Regarding claims 7 and 8 liquid source flows upstream in  Hinkle et al.
Regarding claim 9 heating for evaporation is disclosed by Hinkle et al (Col 2 lines 12-20) and Terasaka et al (Fig 1).
Regarding claims 10-11 branch flow paths are not clearly disclosed in the specification. However, it does not appear to be any more than duplication of parts. 
Regarding claim 12 Nozzle is disclosed by Hinkle et al (Col 10 lines 38-42).
Regarding claim 13 buffer tank is disclosed by Hinkle et al (18).
Claim 14 is disclosed by Hinkle et al (Fig 1).
Claim 15 is disclosed along with claim 1 as being of same scope.
Claim 16 is disclosed more fully by Terasaka et al (Para [0039]).

Claims 3-4 are also rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al (US 5966499) in view of Terasaka et al (US 20140356796) and further Cipolli et al (US 20140130801).
Regarding claims 3 and 4 valve opened or closed with voltages are normally closed or normally open. Such valves are common and using them in  Hinkle et al or in Terasaka et al for gas control would have been obvious. 

Claims 10-11 is also rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al (US 5966499) in view of Terasaka et al (US 20140356796) and further Nishizato et al (US 20170101715).
Regarding claims 10-11duplication of supply system to plurality of branches would have been obvious. However, Nishizato et al disclose such an arrangement in Fig 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagase et al disclose a system for evaporation of material for deposition (US 20140216339) which includes a controller to control flow rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716